Citation Nr: 0022779	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the RO.  



REMAND

At the outset, the Board notes that the veteran's claim for a 
total compensation rating based on individual unemployability 
is well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 2000).  That is, the Board finds that the 
veteran has presented a plausible claim.  

The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

The veteran is service-connected for residuals of a gunshot 
wound of the right thigh, evaluated at 40 percent disabling; 
post-traumatic stress disorder (PTSD), evaluated at 30 
percent disabling; residuals of a gunshot wound of the left 
buttock, evaluated at 20 percent disabling; absence of right 
testicle as a residual of a gunshot wound, evaluated at 10 
percent disabling; and scars as a residual of a gunshot wound 
of the penis and scrotum, evaluated as noncompensably 
disabling.  His combined schedular rating is 70 percent.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(1999).  

In this case, the Board notes that the veteran's service-
connected disabilities include one disability rated as 40 
percent disabling, with a combined disability rating of 70 
percent.  As such, the veteran meets the threshold criteria 
set forth in 38 C.F.R. § 4.16 (1999).  However, the record is 
devoid of a VA medical opinion indicating whether the veteran 
is unemployable due to his service-connected disabilities.  

In reaching its determination in this case, the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15 
(1999).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  

Moreover, there is no statute or regulation which requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (1999).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (1999).  

A review of the record shows that the veteran has a college 
degree and that he had held numerous jobs since his discharge 
from service.  After each job description, the veteran listed 
his reasons for leaving each position.  However, he did not 
list any of his medical disabilities as a reason for leaving 
any of his past jobs.  

In this case, the more recent medical evidence of record 
consists of a September 1998 private mental status report 
from the veteran's treating therapist and an October 1998 VA 
PTSD examination.  The veteran's private therapist noted that 
the veteran became unemployed as of September 1998 and had 
held a minimum of 12 different positions since service.  The 
therapist indicated that, due to the veteran's injuries, he 
had been unable to perform the duties and responsibilities of 
certain types of employment.  The veteran reported that he 
could not sit for long periods of time or stand for more than 
a few minutes without his pain becoming very uncomfortable.  
The veteran reported that he had been passed over for 
promotions because of his inability to do an assigned job 
properly and indicated that he had to take sick leave from 
his jobs due to his war injuries.  

At the October 1998 VA PTSD examination, the examiner noted 
that the veteran appeared chronically anxious, admitted to 
being depressed at times, but denied any suicidal tendencies.  
The veteran was correctly oriented and recent remote memory 
was intact.  Diagnosis was that of PTSD, chronic, moderate 
severity.  The veteran's GAF score was noted as 57.  The 
examiner indicated that the veteran was considered competent 
and employable.  

In light of the foregoing, the Board finds that further 
medical examination is required to determine whether the 
veteran is unemployable due to his service-connected 
disorders.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all VA clinical 
records documenting treatment rendered 
the veteran for his service-connected 
disabilities since 1997.  

2.  The veteran should be afforded 
another VA examination in order to 
determine the current severity of the 
service-connected PTSD.  The claims file 
should be made available to the examiner 
for review.  All indicated testing should 
be done in this regard.  Based on his/her 
review of the case, the examiner should 
enter a complete multiaxial assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V.  The 
examiner also should discuss the degree 
of industrial inadaptability attributable 
to the service-connected PTSD in light of 
the veteran's educational background and 
occupation experience.  

3.  The veteran should be afforded a VA 
examination in order to fully evaluate 
the current severity of the service-
connected gunshot wound residuals.  The 
claims file should be made available for 
review by the VA examiner.  The examiner 
should elicit from the veteran and record 
a complete social and industrial history 
in connection the evaluation.  The 
examiner should be asked to provide 
detailed findings as to the current 
disabling manifestations attributable to 
the service-connected gunshot wound 
residuals.  The examiner then should 
offer a medical opinion as to the extent 
to which the service-connected gunshot 
wound residuals cause impairment in his 
ability to perform substantially gainful 
employment consistent with his level of 
education and in light of his 
occupational experience.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any action taken is adverse to the 
veteran, he and his attorney should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




